DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/31/20 and 2/18/22 have been considered by the examiner.

Drawings
The drawings received on 12/31/20 are acceptable.

Allowable Subject Matter
Claims 1-9 are allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a controller including the limitation “wherein the AC voltage generator includes first to Nth isolation transformers, primary windings of the nth and (n+l)th isolation transformers receive an AC source voltage, 15primary windings of the first to (n-1)th isolation transformers are connected to secondary windings of the second to nth isolation transformers, respectively, primary windings of the (n+2)th to Nth isolation transformers are connected 

Claim 5 is allowed because the prior art of record fails to disclose or suggest a controller including the limitation “wherein the AC voltage generator includes first to Nth isolation transformers, 20a primary winding of the nth isolation transformer receives an AC source voltage, primary windings of the first to (n-1)th isolation transformers are connected to secondary windings of the second to nth isolation transformers, respectively, primary windings of the (n+1)th to Nth isolation transformers are connected to 25secondary windings of the nth to (N-1)th isolation transformers, respectively, the first to Nth isolation transformers respectively output the first to Nth AC voltages from their respective secondary windings, and N is a natural number of three or more, and n is a natural number smaller than N“   in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
         Ye et al. (US 2022/0014109 A1) disclose a conversion circuit topology.
Zhang et al. (US 2021/0242770 A1) disclose a power supply device.
Zhang et al. (US 11,245,337 B2) disclose a power supply.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838